Opinion by
Henderson, J.,
The bond out of which this litigation arises was given by the defendant to the legal plaintiff on May 3, 1902, to secure the purchase money of a farm for which a deed of general warranty was that day delivered by the plaintiff to the defendant, *403The execution of the obligation is not denied, nor is the liability of the defendant for the payment of the principal of the bond disputed. The contention is about the payment of interest and costs. Tlie defendant alleged that he entered into a written agreement with the plaintiff for the purchase of the land in the-fall of 1899; that there was a mortgage lien then on the property and that it was agreed between him and the plaintiff that he should enter into possession of the premises and have the free use of the property and that no interest should be charged until a deed was delivered free from incumbrance. No agreement of the kind alleged by the defendant was produced at the trial and its existence was denied by the plaintiff who claimed the negotations were oral up to the time the deed and bond were executed. The court submitted to the jury the question whether there was a written agreement of the character claimed by the defendant, with the instruction that if they found that such a contract existed the defendant would not be liable for interest until the time of making the deed. If it be conceded that there was sufficient evidence to warrant a conclusion of the existence of the contract set up by the defendant, the instruction given by the court had not due regard to the effect of the delivery of the deed and bond, May 3, 1902. These instruments constituted the final agreement of the parties on the subject and are presumed to supersede any other agreement different therefrom and are to be considered the obligation by which the parties consented to be bound. Crotzer v. Russel, 9 S. & R. 78; Moser v. Miller, 7 Watts, 156; Gangloff v. Smaltz, 18 Pa. Superior Ct. 460; Krueger v. Nicola, 205 Pa. 38, and many other cases hold that the deed of conveyance being the last act of the parties overrules all previous agreements between them in any way contradictory thereto. The defendant’s obligation bound him for the payment of interest from April 1, 1900. The agreement set up left the date from which the payment of interest was to be computed indefinite. The provision of the bond, therefore, superseded any previous stipulation or arrangement on that subject. It is not sho wn th at any fraud was perpetrated by the plaintiff in procuring the execution of the bond. The defendant’s own evidence shows that he knew of the existence of the incumbrance and accepted the deed with knowledge of that fact. In *404order to avoid the effect of the obligation it was incumbent on the defendant to prove fraud, accident or mistake in its execution and to do that by clear, precise and indubitable evidence. The only evidence offered tending to vary the terms of the obligation or to relieve the defendant from its literal effect, was the plaintiff’s testimony and it falls far short of exhibiting grounds for equitable relief. There is no pretense that the bond was signed without a full understanding as to its legal effect or that any misrepresentation was made as an inducement to the defendant to sign it, or that it was signed on the strength of a contemporaneous parol agreement without which it would not have been executed, or that any artifice or fraud was practiced by the plaintiff as the result of which it was delivered. The defendant contracted to pay the purchase money in the manner set forth in the obligation. His undertaking is under seal and he has not shown any facts which relieve him from the burden it cast upon him. The title to the land vested in the defendant when the deed was delivered, and the consideration secured by the bond was not only the purchase money but interest from April 1, 1900. The defendant went into possession and enjoyed the profits of the land, the incumbrance was extinguished before the trial of the cause and it would be inequitable if the defendant should have both the land and the purchase money and not be accountable for either. Moreover, there was no attempt on the defendant’s part to rescind the contract because of the existence of the incumbrance, nor a tender of a reconveyance of the land at any time. He had the use of the land and has a clear title. The plaintiff was, therefore, entitled to an unqualified affirmation of the point asking-binding instructions in favor of the plaintff for the amount due as indicated by the bond on which the judgment was entered.
The judgment is reversed and a new venire awarded.